649 F.2d 753
Vincent Sik-Hung CHAN, Pauline Poon-Kar Chan, Petitioners,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 78-2375.
United States Court of Appeals,Ninth Circuit.
Sept. 5, 1980.

1
Before GOODWIN and TANG, Circuit Judges, and LYDICK,* District judge.


2
Petitioners having indicated this cause is now moot, it is ordered that the opinion, 9th Cir., 610 F.2d 651, is hereby withdrawn and the petition is dismissed for mootness.



*
 Honorable Lawrence T. Lydick, United States District Judge for the District of Central California, sitting by designation